Citation Nr: 1044412	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  04-26 758	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from 13 July to 10 August 1976.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2002 rating action that denied service connection for 
PTSD.

By decision of May 2006, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

By decision of June 2007, the Board denied service connection for 
PTSD.  The Veteran appealed the denial to the U.S. Court of 
Appeals for Veterans Claims (Court).  By September 2007 Order, 
the Court vacated the June 2007 decision and remanded the matter 
to the Board for compliance with a September 2007 Joint Motion 
for Remand of the Appellant and the VA Secretary.

By decision of October 2009, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent, most persuasive medical evidence shows that 
the Veteran does not have a current valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) essentially includes, 
upon the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim, as well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, it defines the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

A May 2002 pre-rating RO letter informed the Veteran of the VA's 
responsibilities to notify and assist him in his claim, and of 
what was need to establish entitlement to service connection.  
Thereafter, he was afforded opportunities to respond.  The Board 
thus finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information and 
evidence.  

Additionally, that 2002 letter provided notice that the VA would 
make reasonable efforts to help the Veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  A 
February 2004 RO letter requested the Veteran to furnish specific 
evidence in connection with his claim for service connection for 
PTSD based on personal assault, to include records from law 
enforcement authorities; records from rape crisis centers, 
hospitals, or physicians; statements from family members, 
roommates, service comrades, or clergy; and evidence of 
behavioral changes.  May and September 2006 RO letters further 
specified what evidence the VA had received; what evidence it was 
responsible for obtaining, to include Federal records; and the 
type of evidence that the VA would make reasonable efforts to 
get.  The September 2006 letter specified the type of evidence, 
including alternative and supporting evidence, that the Veteran 
could submit to establish a claim for service connection for PTSD 
based on personal assault.  The Board thus finds that the 2002, 
2004, and 2006 RO letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by him.  As indicated 
above, all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matter now before the Board, the 2002, 2004, and 2006 
documents meeting the VCAA's notice requirements were furnished 
to the Veteran both prior and subsequent to the October 2002 
rating action on appeal.  However, the Board finds that the delay 
in issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided, as 
reflected in the May 2004 Statement of the Case (SOC) and the 
January 2007 and March 2010 Supplemental SOCs.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  As indicated above, the Veteran has 
been notified of what was needed to substantiate his claim for 
service connection for PTSD, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  As a 
result of RO development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  Hence, the Board finds that any failure on the part of 
the VA in not completely fulfilling VCAA notice requirements 
prior to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection claim 
(veteran status, the existence of a disability, a connection 
between the veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In this 
case, the veteran's status and the degree of disability are not 
at issue, and he was notified of the effective date information 
in the May 2006 RO letter, thus meeting the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remands, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all available evidence necessary to 
substantiate his claim, to include obtaining all available 
service medical, personnel, and administrative records, and 
pertinent post-service VA medical records through 2010.  The 
Veteran was afforded comprehensive VA examinations in May 2004 
and February 2010.  Significantly, the Veteran has not 
identified, nor does the record otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has not 
been obtained.  In August 2004 and June 2009, the Veteran stated 
that he had no additional evidence to submit in connection with 
his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In October 2009, 
the Board remanded this case to the RO for further development of 
the evidence, to include a request for the Veteran to furnish the 
VA records pertaining to personal problems that he had had with 
police that were attributable to his claimed inservice personal 
assault.  As noted above, a February 2004 RO letter had requested 
the Veteran to furnish specific evidence in connection with his 
claim for service connection for PTSD based on personal assault, 
to include records from law enforcement authorities.  By letters 
of November 2009, the RO requested the Veteran and his attorney 
to furnish either the aforementioned police records, or to sign a 
form authorizing the VA to obtain that information.  No response 
was received.  On February 2010 VA psychiatric examination, the 
physician noted that the Veteran had refused a psychological 
evaluation for diagnostic purposes. 

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131.  Service 
connection requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski,  2 Vet. App. 141, 143 (1992).  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on inservice personal assault, evidence 
from sources other than a veteran's service records may 
corroborate his account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually-transmitted diseases; and statements from 
family members, roommates, fellow servicemen, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  The 
VA will not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence from 
sources other than his service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor, and allowing him the opportunity to furnish this type 
of evidence or advise the VA of potential sources of such 
evidence.  The VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

Personality disorders as such are not diseases within the meaning 
of applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran contends that he has PTSD as a result of an inservice 
personal assault.  He states that he was attacked and beaten by 
several soldiers who sexually abused him.   

In this case, the service medical records are completely negative 
for findings or diagnoses of PTSD.  Service personnel and 
administrative records show no evidence of any personal assault.  
They noted that the Veteran had serious family trouble at home 
that was causing him to be emotionally upset: his father and 
mother had separated, and he was the main support for the family. 

Neither does the Veteran have a valid diagnosis of PTSD during 
the post-service years up to the present time.  A December 2000 
VA emergency room triage note indicated that the Veteran gave a 
5-month history of sleep problems and a depressed mood.  Numerous 
VA medical records from 2001 to 2009 contain the veteran's 
history of sexual assault in military service, and various 
notations, assessments, impressions, and diagnoses including 
depression, paranoid schizophrenia, PTSD, cannabis abuse, major 
depression with psychotic features, histrionic traits, psychosis, 
and a cognitive disorder.  However, the Board finds that those 
notations do not indicate a valid diagnosis of PTSD conforming to 
38 C.F.R. § 4.125 that was arrived at after review of the 
veteran's documented military and medical history, his service 
medical, personnel, and administrative records, and post-service 
medical records, consideration of his claimed inservice stressor, 
and comprehensive examination and psychometric testing of the 
Veteran.  Rather, they appear to be based on the veteran's own 
history of claimed PTSD problems.  An appellant's own reported 
history of alleged inservice events does not constitute competent 
evidence that any alleged inservice event actually occurred.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The VA is not 
required to accept doctors' opinions that are based upon an 
appellant's recitation of medical history.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See Reonal v. 
Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 
(1993).    

Thus, the Board concludes that the abovementioned notations 
including PTSD from 2001 to 2009 are not persuasive medical 
evidence of a valid diagnosis of that psychiatric disorder.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993)  (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board).  

On November 2006 VA psychiatric examination, the Veteran became 
physically and verbally abusive, his answers to questions were 
angry, and his attitude was completely uncooperative and 
negativistic.  The examining physician stated that it was 
impossible to reach any diagnostic conclusion with this level of 
uncooperativeness and the veteran's behavior.   

Rather, the Board finds that the competent, more persuasive 
medical evidence in this case, as indicated by the comprehensive 
May 2004 and February 2010 VA psychiatric examinations, 
definitively shows that the Veteran does not have a current valid 
diagnosis of PTSD.  In reaching this determination, the Board 
accords great probative value to those 2004 and 2010 VA 
examination reports, wherein the physicians reviewed the claims 
folder and the entire evidence of record, including the veteran's 
military, psychosocial, and occupational history, his service 
medical, personnel, and administrative records, his claimed 
inservice stressor, and post-service medical records, and reached 
their conclusions after thorough mental status examinations of 
the Veteran.  

Mental status examination in May 2004 showed a depressed mood and 
constricted affect.  The veteran's claimed stressors were not 
described or validated, and the VA physician opined that they did 
not meet the stressor criteria of the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) for PTSD.  The diagnoses were 
depressive disorder, cannabis abuse, and antisocial personality 
disorder.  The doctor noted service records indicating that the 
Veteran had no desire to remain in active military service, and 
that he had received an administrative discharge.  Based on the 
veteran's history including sexual assault in military service, 
the records, and the evaluations, the physician reiterated that 
the Veteran did not meet the DSM-IV criteria for PTSD, and opined 
that his most disabling neuropsychiatric condition was his 
characterological disorder.

The February 2010 VA examiner noted the service administrative 
records documenting the Veteran's serious family trouble at home 
stemming from his parents' marital separation that was causing 
him to be emotionally upset, and that he was the main support for 
the family.  Also noted were the veteran's history of inservice 
sexual assault, as well as many problems with the justice system 
post-service due to racing cars, threatening police and a judge, 
and tendencies to strike cars in front of him, and to get 
involved in fights with other people.  Current mental status 
examination showed pressured speech, a constricted affect, an 
anxious and agitated mood, attention disturbance (easy 
distractibility), inability to perform calculations, 
disorientation to time and place, an overabundance of ideas, 
circumstantiality, preoccupations, ruminations, persecutory 
delusions, and inappropriate, agitated behavior.  The Veteran was 
not able to maintain minimum personal hygiene.  

The 2010 VA physician opined that the Veteran did not meet DSM-IV 
stressor criteria or DSM-IV criteria for a diagnosis of PTSD; 
that the diagnosis was mental disorder secondary to antisocial 
personality disorder; and that the personality disorder was not 
caused by or a result of military service.  The doctor noted that 
there was no evidence of the veteran's claimed sexual assault in 
his service records, that that stressor had not been confirmed, 
and that the service records did note that he was having family 
problems at home.  He commented that the Veteran could have been 
reacting to his separation from military service with rebellious 
and dissociated conduct that may also have been related to 
cannabis use at that time.  The examiner felt that the diagnosis 
of antisocial personality disorder explained the entire 
constellation of symptoms and conduct problems that the Veteran 
had had after discharge from service, noting that personality 
disorders by definition were not caused by external stressors, 
but rather, per DSM-IV criteria, were an enduring pattern of 
inner experience and behavior that deviated markedly from the 
expectations of the individual's culture, with a pattern 
manifested in 2 or more of the following areas: cognition, 
affectivity, interpersonal functioning, and impulse control.  The 
physician found it noteworthy that the Veteran turned verbally 
abusive toward his wife upon demanding his medication during the 
evaluation, and then turned very affectionate with the examiner 
after the interview was completed.  The doctor also noted that 
the Veteran had refused a psychological evaluation for diagnostic 
purposes, and that he was very rough and uncooperative with the 
psychologist.  In the absence of verified stressors meeting the 
criteria for PTSD, the examiner opined that such diagnosis could 
not be considered as a diagnostic possibility.  
   
As the most persuasive, competent and probative medical evidence 
on the question of psychiatric diagnosis establishes that the 
Veteran does not meet the diagnostic criteria for PTSD, the Board 
finds that a critical element to establish service connection 
therefor is lacking, and that discussion of the remaining 
criteria of 38 C.F.R. § 3.304(f) is not necessary. 

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Where, as here, the competent, most persuasive evidence does not 
provide valid indicia of the disability for which service 
connection is sought (and hence, no evidence of a nexus between 
that disability and military service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the most persuasive and competent medical evidence 
(the May 2004 and February 2010 VA examination reports) shows no 
current valid diagnosis of PTSD, the Board finds that service 
connection for that claimed disability is not warranted.  In 
reaching this conclusion, the Board has considered the Court's 
decision in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(the requirement that a claimant have a current disability before 
service connection may be awarded therefor is satisfied when he 
has a disability at the time that a claim for VA disability 
compensation is filed, or during the pendency of that claim, and 
he may be granted service connection even though the disability 
resolves prior to the VA's adjudication of the claim).  However, 
the Board, for the reasons stated above, has determined that the 
various notations, assessments, impressions, and diagnoses 
including PTSD from 2001 to 2009 are not persuasive medical 
evidence of a valid diagnosis of that psychiatric disorder, as a 
result of which the Court's decision in McClain provides no basis 
for the grant of service connection in this case. 

In addition to the medical evidence of record, the Board also has 
considered the veteran's assertions and statements from many 
other individuals in connection with the claim on appeal.  
Several affidavits were received in April 2004.  The veteran's 
mother attested to her son's behavioral changes after he returned 
home from military service, noting that he was isolative on 
occasion, and aggressive, frequently fighting with his brothers.  
The veteran's uncle attested to his rebellious attitude after he 
returned home from military service, with behavioral changes that 
impaired his ability to hold a job.  The uncle stated that the 
Veteran confided to him that he had been sexually assaulted in 
military service.  The veteran's brother attested to his 
behavioral changes after he returned home from military service, 
noting that the Veteran confided to him that he had been sexually 
assaulted in military service.  The veteran's church pastor 
attested to the good character of the Veteran since childhood.  
In May 2004, the veteran's father attested to his son's 
behavioral changes after he returned home from military service, 
noting that he became unreliable, unable to continue with his 
academic studies, had sleep problems, and disappeared from home 
on one occasion for several days.  In June 2004, the veteran's 
wife attested to her husband's problems with concentration in 
1976 that impaired his academic studies, as well as his 
aggressive, disorganized, non-conforming behavior that impaired 
his ability to hold a job, and avoidance of people in social 
situations.

However, as laymen without appropriate medical training and 
expertise, the Veteran and other individuals simply are not 
competent to render a probative (persuasive) opinion on the key 
medical matter in this case-such as whether he currently meets 
the diagnostic criteria for PTSD.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on matters 
requiring medical knowledge).  The Board emphasizes that medical 
matters such as diagnosis, causation, and etiology are solely 
within the province of trained medical professionals.  See, e.g., 
Jones v. Brown, 7 Vet. App. 134, 137 (1993).  As noted above, the 
most persuasive, competent and probative medical evidence on the 
question of psychiatric diagnosis establishes that the Veteran 
does not meet the diagnostic criteria for PTSD.  Rather, the 
abovementioned 2004 individuals' statements appear to support the 
2004 and 2010 medical diagnoses of antisocial personality 
disorder.    

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


